Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Stanton Wayne Yates, Appellant                         Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-16-00009-CR          v.                         1525082). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the fee assessment
against Stanton Wayne Yates for the costs of his court-appointed attorney. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Stanton Wayne Yates, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 9, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk